Citation Nr: 1450583	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel









INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957.  The Veteran died in January 1995; the appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision of November 2011 of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to death pension benefits.  


FINDING OF FACT

The Veteran did not have qualifying wartime service for death pension purposes.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, (2) inform the claimant about the information and evidence that VA will seek to provide, and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

VA's duties to assist and notify have been considered in this case.  All of the Veteran's service records showing the dates of his military service have been obtained.  In any case, as it is the law, and not the facts, that are dispositive of the issue on appeal, the duties to notify and assist imposed by the VCAA are not applicable to the claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).


Death Pension Benefits

Death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. §§ 1521, 1541.  To prevail, the evidence must show that the Veteran (1) served for at least ninety days during a period of war; or (2) served during a period of war and was discharged for a service-connected disability.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

The term "period of war" is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  

The Korean Conflict began June 27, 1950 and ended January 31, 1955, and the Vietnam era began August 5, 1964 and ended May 7, 1975; there was no period of war in the interim.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(e), (f).

The Veteran served from December 1955 to September 1957.  His service occurred after the Korean Conflict era and before the Vietnam War era.  As the Veteran did not serve during a period of war, the appellant is not entitled to death pension benefits.  Because the Veteran does not have qualifying wartime service, entitlement to death pension benefits is not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The preponderance of the evidence is against the claim for death pension benefits; there is no doubt to be resolved; and a death pension is not warranted.


ORDER

Entitlement to death pension benefits is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


